Mr. Justice McSurely delivered the opinion of the conrt. Abstract of the Decision. 1. Hastes and sebvant, § 76*—what will not defeat contract l>y officer of corporation for employment of servant. The contract of one who enters into a contract of employment with the president of a corporation, in good faith and without knowledge of internal regulations of the management affecting such contracts, cannot be defeated by showing that such contract was entered into by the president in violation of a private resolution of the corporation’s directors. 2. Hastes and servant, § 84*-—when good faith in entering into contract of employment is shown. Evidence in an action to recover damages for a breach of contract of employment, held sufficient to show that plaintiff entered into such contract in good faith.